Citation Nr: 0803260	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  02-14 159	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES


1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for pulmonary fibrosis 
for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Robin M. Webb, Esq.


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION


The veteran had active service from October 1965 through July 
1987.  He died in March 2002 and the appellant is his 
surviving spouse.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  The Board decided the claims in 
March 2006 and the appellant appealed to the Court of Appeals 
for Veteran's Claims.  The claims were back before the Board 
following the December 2006 Joint Motion for Remand.


FINDING OF FACT

On January 9, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant in 
this case submitted a January 2008 letter to the Board 
indicating her desire to withdraw her claims.  The appellant, 
therefore, has withdrawn this appeal and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


